Title: To James Madison from John M. Forbes, 16 March 1802
From: Forbes, John M.
To: Madison, James


					
						Sir,
						New York 16th. March 1802
					
					I have now the honor to enclose, duly executed, one of the Bonds forwarded from your 

Department, having retained the other agreeably to your instructions. I am, very respectfully, Sir, 

Your obedient Servant
					
						John M. Forbes
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
